Citation Nr: 1432412	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the October 1980 rating decision which denied entitlement to service connection for a left calf disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1978 to May 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The October 1980 rating decision which denied entitlement to service connection for a left calf disorder did not contain an undebatable error of fact or law.


CONCLUSION OF LAW

The October 1980 rating decision did not contain clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the RO's failure to grant service connection for a left calf disorder in an October 1980 rating decision constitutes clear and unmistakable error (CUE).  He claims that his service treatment records reflect the rigorous physical training during active service aggravated a prior wound to his left calf.

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of clear and unmistakable error (CUE) in the decision.  However, where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Accordingly, the question before the Board is whether, the October 1980 rating decision contained an undebatable error of fact or law.  As will be discussed below, the Board finds no evidence of either error.

At the time of the October 1980 rating decision, the evidence of record included the Veteran's application for benefits and his service treatment records.  The Veteran has not alleged any additional evidence existed at the time which should have been considered by the RO.

Although it was not noted on his March 1978 entrance examination, the Veteran suffered from a gunshot wound to the left calf several years prior to his active service.  He sought treatment for left calf pain several times during active service, however the source of his pain was consistently noted to be his prior gunshot wound.  In March 1979, the Veteran underwent surgery to remove metallic fragments remaining from his previous gunshot wound, but continued to experience pain in his left calf.  In April 1980, a military medical board recommended the Veteran be separated from service due to his continued difficulties with his left calf.  However, this board found the Veteran's left calf pain was due to the natural progression of his prior gunshot wound, and was not aggravated by active service.  

In its October 1980 rating decision, the RO determined the Veteran's left calf gunshot wound existed prior to service and was not permanently aggravated beyond the natural progression during active service.  In making their determination, the RO cited to the April 1980 military medical board determination.

The Veteran has not asserted that the correct facts were not before the RO, or that the statutory and regulatory provisions in existence at the time were incorrectly applied.  Instead, the Veteran has asserted that his service treatment records reflect his left calf was aggravated by service.  However, as discussed, these service treatment records were considered to the RO.  Therefore, the Veteran has merely asserted that the RO improperly weighed or evaluated the evidence before them, including the service treatment records.

The Court has determined that a disagreement as to how the facts were weighed or evaluated cannot be the basis for finding of CUE.  Russell at 313.  In this case, while the Veteran may disagree with the RO's interpretation of the facts, it cannot be said that reasonable minds could not differ, especially given the military medical board's similar determination that the Veteran's preexisting injury was not aggravated by active service.  Therefore, the evidence does not establish the presence of any undebatable error of fact in law in the October 1980 rating decision.

Based on the foregoing, the Board does not find any CUE in the October 1980 rating decision which denied entitlement to service connection for a left calf condition.  Therefore, the Veteran's appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


